﻿It is a
happy coincidence — and one that gives me great
pleasure — that my fellow countryman, who is presiding
at this meeting, has given me the f loor.
Despite progress in the field of knowledge and
forecasting, the evolution of humankind remains
subject to uncertainties. In that connection, the work of the United Nations, which is the appropriate forum
for seeking collective solutions to the many challenges
that make up our world, is markedly affected by those
uncertainties.
The persistence and resurgence of hotbeds of
tension of all kinds pose a serious threat to peace and
international security, jeopardize the implementation
of all projects for sustainable development and pose
a dangerous threat to the promotion and protection
of human rights. In that context, it is appropriate that
the sixty-seventh session of the General Assembly has
opened under the banner of the theme, “Bringing about
adjustment or settlement of international disputes or
situations by peaceful means”. My delegation welcomes
that choice, which is also in line with the theme of the
previous session on mediation and reflects in a timely
manner the concerns of the day and aspirations of our
States.
A year ago, speaking from this rostrum, I asserted
the importance and necessity of mediation as an
essential tool for the prevention and settlement of
conflicts, a tool that has proved itself, not only in Africa
but around the world. Having endured the horrors of
armed conflict for years in the 1990s, the Congo chose
the path of mediation and dialogue. Thanks to that
commitment, my country has been able to overcome
the sociopolitical upheavals of its recent history, and
today, the peace that reigns throughout the country has
cleared the way for the impetus needed to strengthen
our democratic process and economic development.
Two rounds of legislative elections were conducted
in an atmosphere of calm on 15 July and 5 August,
followed by the peaceful celebration on 15 August of
the fifty-second anniversary of our independence in
Kinkala, city seat of the Department of Pool, which had
endured violence for a long time; those events serve as
additional examples of positive developments.
Strengthened by that experience, the Congo would
like to voice its deep concern about the continuing
crises threatening peace and security, regionally and
internationally. For many years Africa has been the
theatre of choice for conflict. Today a number of African
countries — indeed, in some cases an entire region,
like the Sahel — are still at the mercy of instability
and increasingly complex crises. Several meetings
dedicated to conflicts in Africa are listed on the agendas
of high-level meetings during the General Assembly’s
current session, which is unquestionably an indicator
of instability in the world. However, we can agree that the conflicts and crises that have marked the African
continent for the whole of its post-independence history
have also enriched it with the experience of mediation
initiatives and have mobilized efforts aimed at settling
the conflicts by peaceful means.
The Democratic Republic of the Congo is dealing
with a serious crisis in the eastern part of the country,
characterized by repeated violence that has resulted
in an intolerable humanitarian tragedy produced by
small armed groups of the Mouvement du 23 mars
and other opposition forces. That situation is a serious
threat to peace and security and to the integrity and
development of our brother country. Furthermore, the
political, security, socioeconomic and humanitarian
consequences can be felt throughout the Great Lakes
region. The heads of State and Government of the
region, meeting at the International Conference on the
Great Lakes region, are fully committed to seeking
peaceful solutions.
I would like to take this opportunity, as I did this
morning, to commend again the initiative of Secretary-
General Ban Ki-moon to organize a high-level meeting
on 27 September on the situation in the Democratic
Republic of the Congo, which will certainly provide a
stimulus to the International Conference on the Great
Lakes Region, supported by the African Union. The
Congo, which is committed to that effort as a neighbour,
a State member of the Conference and a member of
the Peace and Security Council of the African Union,
concurs with the conclusions of that important meeting,
hoping to see them realized as soon as possible, so as
to enable the Democratic Republic of the Congo to
regain its stability and play the role expected of that
great country. Our region will continue with its efforts
to achieve the objectives we have sought and will use
every mechanism we have to attain them.
In December the Congo will host the thirty-fifth
ministerial meeting of the United Nations Standing
Advisory Committee on Security Questions in
Central Africa, which will allow us to celebrate the
twentieth anniversary of that General Assembly body
and continue our cooperation on settling crises in the
subregion.
The collapse of democracy in Mali, which was once
a fine example of democracy in Africa, represents a
relapse that my country has condemned, while calling
for a return to constitutional order. The deteriorating
humanitarian situation, combined with the risk of spreading terrorism, calls for urgent implementation
of the decisions of the Economic Community of West
African States, together with the support of the African
Union, the United Nations and the international
community, so as to ensure that that dangerous
precedent is not repeated anywhere else and that any
impulses towards destabilizing and partitioning States
by terrorist groups are quashed.
My delegation can only welcome the positive
developments in the political process established by
the African Union in Somalia, which culminated in
the election on 10 September of the new President
of the Republic, Mr. Hassan Sheikh Mohamud.
Many challenges remain, of course, particularly
those of security, unification and reconciliation and
establishing the rule of law, to name only a few. In
that regard, we must support Somalia by helping that
country to strengthen the gains of recent months,
focusing everything we do on working within a global
strategy for the reconstruction and development of the
entire Somali territory and maintaining a coordinated,
organized and coherent approach on the part of the
international community, in support of the efforts of
the African Union Mission in Somalia.
Regarding the dispute between the young Republic
of South Sudan and the Republic of the Sudan, my
delegation urges both countries to demonstrate the
necessary political will and to spare no effort to
successfully and implement sign the Comprehensive
Peace Agreement, as called for by the African Union
in envisioning the existence of two viable States
and a lasting peace. We support the African Union’s
negotiations in Ethiopia on that issue.
Outside the African continent, particularly with
respect to the Middle East, the ongoing violence in
certain countries continues to erode the prospects for
peace in the region, not to mention the blocked peace
process between Israel and Palestine, now deadlocked
for several decades and, even worse, 10 years after the
adoption of the Arab Peace Initiative. The Arab spring
has apparently not bloomed there, to the detriment of
the interests of a people who have the same right as any
other to live in peace with its neighbours in a viable
State. The Palestinian State has a rightful place in this
body.
The situation in Syria is particularly troubling, as
speakers before me have emphasized. Faced with the
risks of the general destabilization that that situation presents for the subregion and the world, we call for a
coordinated and negotiated settlement that takes into
consideration the interests of the various parties, so
as to put an end to the escalating violence and serious
violations of human rights.
Regarding the nuclear issue, which represents a
serious threat to humankind in general, it is essential
that the nuclear-weapon States take responsibility, as
they should, to implement specific measures that will
enable progress towards genuine nuclear disarmament,
while monitoring the ban on nuclear proliferation
with regard to military purposes. We reaffirm the
importance of respecting the three pillars of the Treaty
on the Non-Proliferation of Nuclear Weapons, that is,
nuclear disarmament, non-proliferation and the right
of every State to develop nuclear energy for peaceful
purposes under the supervision of the International
Atomic Energy Agency.
The development agenda of the United Nations is
struggling to give sustainable support to our countries
in their unceasing efforts to improve their economic
development and their peoples’ well-being. The
commitments made by industrialized countries at the
major international conferences under the auspices of
the United Nations have still not been met. The global
economic and financial crisis continues to weaken the
economies of developed as well as developing countries
around the world. We are also concerned about the
ongoing crisis in the euro zone and its effects, which
are having a considerable impact on the achievement
of social development objectives at the international
level, including the Millennium Development Goals.
Areas such as the fight against poverty, employment,
education and health are affected by the crisis. In
that light, my delegation reaffirms the responsibility
and central role of the United Nations in forging the
spirit of solidarity and cooperation that can enable the
commitments made in the areas of aid and financing of
development to be respected.
Climate change remains a serious threat to the
equilibrium of mankind. Sadly, we have to admit that
we have not done enough to reverse its negative effects
on the environment. It is therefore important to waste
no more time and work to find solutions that will ensure
a better future for coming generations.
Along those lines, my delegation took an active part
in June at the United Nations Conference on Sustainable
Development (Rio+20), a high-level exchange on the
challenge of sustainable development. The President of the Congo, Denis Sassou Nguesso, brought Africa’s
voice to the Conference, in his role as spokesperson for
the continent. While we welcome the analysis and the
reaffirmation of shared positions that the Conference
yielded, my delegation remains concerned about the
lack of real progress on the important issues of an
institutional framework for sustainable development
and for global environmental governance, as well as
plans for their implementation.
Although not all of Africa’s concerns were
addressed, Africa’s common positions are nevertheless
well represented in the Rio+20 final document (resolution
66/288, annex), thanks to the dogged perseverance and
resolve of the African Group, which maintained unity
and strove throughout the negotiation process to keep
the African point of view in the fore. I want to take
this opportunity here in New York to convey President
Sassou Nguesso’s words of appreciation to the African
Group and to extend his special thanks to the group of
experts led by Kenya and its Permanent Representative.
The sixty-seventh session of the Assembly is an
important forum for a follow-up to Rio+20. I once
again urge African delegates to speak with one voice
in defending African interests in the vital matter of
sustainable development. Especially important is the
intergovernmental process for developing proposals for
effective sustainable development financing strategies
to mobilize resources and put them to effective use.
I could well have raised many other issues, such
as Security Council reform and the need for genuine
global governance that takes into account people’s
desire for multilateralism. But I will limit myself to a
few words about certain concerns that should be taken
into account. First is the need for global governance
of political and security issues through the necessary
reform of the Security Council. We also need to address
global economic management by granting greater
authority to the Economic and Social Council. Finally,
there is the need for global environmental management
through an international institution with real power
to protect the environment and promote sustainable
development.
Our times demand the pursuit of those legitimate
goals, shared by the majority of Member States of our
world Organization. Its credibility and credit in the
world will increase if we meet the challenge of global
governance with a unified drive to create a more peaceful, prosperous and just world for the benefit of
all.